Citation Nr: 9917645	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-32 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the above noted claim.


FINDINGS OF FACT

1.  In February 1980, the RO denied service connection for an 
anxiety reaction.  The veteran did not perfect an appeal.

2.  In April 1982, the RO denied service connection for a 
nervous condition on the basis that the evidence received 
since February 1980 was cumulative of the evidence considered 
in February 1980.  The veteran did not perfect an appeal.

3.  Evidence received since the RO denied the claim in April 
1982 is not material, i.e., so significant that it must be 
considered in order to fairly decide whether the veteran is 
entitled to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The RO's April 1982 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).

2.  New and material evidence has not been submitted to 
reopen a previously denied claim for service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's August 1951 service entrance examination 
reflects notations for medical processing purposes completed 
approximately one week after entry into service that his 
parents committed him to a mental institution for a period of 
twenty days in 1948.  He was admitted to the hospital for 
neuropsychiatric consultation for both the prior 
hospitalization and for an attempted suicide in 1950.  After 
examination and observation, a diagnosis of chronic severe 
anxiety reaction was rendered.

A record of the August 29, 1951, Disposition Board 
proceedings associated with the veteran's service medical 
records states that the veteran was to be honorably 
discharged because of his chronic severe anxiety reaction.  
The Disposition Board also found that the veteran's 
psychiatric condition existed prior to service and was not 
aggravated by service.  

The veteran filed his original claim for service connection 
for an anxiety reaction in December 1979 and submitted some 
VA treatment records from 1979 and 1980 that detailed 
treatment for his psychological disorder.  The RO denied the 
veteran's claim in February 1980, stating that the evidence 
of record showed that the veteran's condition pre-existed 
service and that there was no medical evidence of any 
aggravation in service.  The veteran was notified of the RO's 
decision by letter on February 8, 1980.  The veteran did not 
appeal the decision.  

The veteran submitted another claim for service connection 
for the same anxiety condition, along with more VA treatment 
records detailing treatment for anxiety reaction and 
depression, in 1982.  The claim was denied on the grounds 
that the treatment records were cumulative and not new and 
material evidence.  The RO informed the veteran of the 
decision by letter dated April 30, 1982.  The veteran did not 
appeal the decision.

The veteran again filed a claim for service connection for 
the anxiety reaction in August 1994.  The RO informed him by 
letter on March 2, 1995 that he had one year after April 30, 
1982 to appeal that decision and that he needed to submit new 
and material evidence in order to reopen his claim.  The 
veteran filed a notice of disagreement and the RO developed 
the issue of the timeliness of the veteran's appeal of the 
April 1982 denial of service connection for a nervous 
condition.  The veteran contacted the RO by telephone on 
October 8, 1996, and stated that he wished to drop his appeal 
as to the issue of timeliness and continue his appeal for his 
claim for service connection for a nervous condition based on 
the submission of new and material evidence.

The veteran submitted some VA outpatient treatment records 
and the RO obtained some others dating from October 1987 to 
March 1998 that stated that the veteran had been diagnosed as 
suffering from a number of health problems, including 
generalized anxiety disorder, but which did not mention the 
veteran's time in the service, except on several occasions 
when the veteran reported having experienced a nervous 
breakdown in service.  The records did not relate any 
psychiatric disorder to his time in the service.

The veteran testified in a July 1998 hearing that he had 
psychological difficulties prior to his entrance into service 
and that two to three days after his enlistment he began 
having a nervous reaction both to his training and to having 
the lights turned out at night.  The veteran also testified 
at that time that he received disability payments from the 
social security administration, although he did not testify 
for what disability he received the payments.  The veteran's 
representative concluded that the veteran's contention was 
that, although he acknowledged his condition existed prior to 
service, the rigors of basic training aggravated the 
condition thereby entitling him to service connection for the 
psychiatric condition.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (1998).

Service connection based on the aggravation of a disease or 
injury that pre-existed service is established when there is 
an increase in disability during service, unless the increase 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) an 
absence of clear and unmistakable evidence to rebut the 
presumption of aggravation which may include evidence showing 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b) (1998).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where a final RO decision 
existed on a claim, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered by the Board.  38 U.S.C.A §  7104(b) 
(West 1991).  The exception is that if new and material 
evidence is presented or secured with respect to the claim, 
the Secretary shall reopen the claim and review the former 
disposition.  See 38 U.S.C. §  5108, 7104.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the Board's 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

The veteran did not appeal the RO's February 1980 decision, 
which thus became final.  The veteran submitted another claim 
for service connection for the same anxiety condition, along 
with more VA treatment records detailing treatment for 
anxiety reaction and depression, in March 1982.  The claim 
was denied on the grounds that the newly submitted outpatient 
treatment records were cumulative of the evidence that was of 
record at the time of the February 1980 rating decision.  The 
RO informed the veteran of the decision by letter dated April 
30, 1982.  The veteran did not appeal the decision, which 
also became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (1998); see Beausoleil v. Brown, 
8 Vet. App. 459, 461 (1995).  

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  After the RO informed the veteran in March 1995, 
pursuant to his August 1994 attempt to reopen his claim, that 
he had to submit new and material evidence, he indicated that 
he did not want to pursue a timeliness issue but wanted to 
continue the issue of service connection for a psychiatric 
disorder.  He restated this in a July 1995 substantive 
appeal.  Therefore, the Board concludes that the April 1982 
RO action was the last final disallowance of the veteran's 
claim.

Evidence associated with the claims file subsequent to the 
April 1982 decision consists of new VA treatment records and 
the veteran's testimony in the July 1998 hearing.  The 
evidence received subsequent to the last, final denial in 
April 1982 is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The Board finds that the VA treatment records subsequent to 
February 1982 are not material.  None of the medical records 
discuss the veteran's time on active duty other than the 
veteran's report of experiencing a nervous breakdown in the 
service.  None of the medical records are dated earlier than 
well-over twenty years after the veteran's release from 
service.  To the extent that the post-service records reflect 
treatment for a psychiatric disability, they are completely 
silent of any opinion relating the psychiatric disability to 
service.  Simply put, the medical records do not suggest that 
the veteran suffers from a psychiatric disability that began 
in or was aggravated in the service.  Thus, the medical 
records submitted since the April 1982 RO decision are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The fact that the veteran is 
presently impaired due to a number of medical problems is not 
a matter in dispute. 

Likewise, the testimony presented at the July 1998 hearing is 
also not material.  The veteran testified that he had a clean 
bill of health on entering service and had a nervous 
breakdown in service.  Testimony was also to the effect that 
he had a preexisting disorder that was aggravated beyond the 
natural progression of the disease by the stress of basic 
training.  However, the veteran cannot meet his burden simply 
by relying on his opinions as to medical diagnosis, causation 
and aggravation.  He is certainly capable to report on his 
symptoms.  However, it has not been indicated that he 
possesses the requisite medical knowledge to opine on 
etiology or aggravation of psychistric disability, a matter 
involving medical principles or medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation.)

In brief, the Board finds that the evidence associated with 
the veteran's claims folder subsequent to the RO's April 1982 
decision that pertains to the veteran's psychiatric 
disability, while new, is not of such a nature as to be 
deemed "so significant that it must be considered in order 
to fairly decided the merits of the [veteran's] claim."  
Accordingly, the Board must conclude that the veteran's claim 
for service connection for a psychiatric disability has not 
been reopened.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

The Board notes that the veteran testified that he receives 
disability payments from the Social Security Administration 
(SSA) and that those records are not associated with the 
veteran's file.  Where new and material evidence has not been 
submitted to reopen a finally denied claim, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Graves v. 
Brown, 8 Vet.App. 522, 524-25 (1996); Robinette v. Brown, 
8 Vet.App. 69, 78 (1995).  Here, the RO adequately fulfilled 
its obligation informing the veteran of the type of evidence 
he must submit under section 5103(a) by providing him with 
letters in April 1982 and March 1995; a statement of the case 
in May 1997; a supplemental statement of the case in April 
1998; and a decision review officer decision in July 1998.  
Unlike the situation in Graves, the veteran has not put the 
VA on notice of the existence of any specific, particular 
piece of evidence that might be relevant and probative to his 
claim for service connection for a psychiatric disability and 
which might be deemed so significant that it must be 
considered to fairly decide the veteran's claim.  There is no 
basis for speculating that the SSA records would produce 
evidence necessary to reopen the veteran's claim for service 
connection for aggravation of a psychiatric disability.  The 
veteran has merely stated that he receives disability 
payments from the SSA.  He has not stated that any qualified 
individual has diagnosed that his psychiatric condition was 
aggravated beyond the normal progression of that disease by 
his short time in service and that this diagnosis is 
contained in records kept by SSA.  Thus, in view of the 
evidence currently of record, the Board concludes that 
additional development to obtain SSA records is unnecessary 
and VA did not fail to meet its obligations with regard to 
this claim under 38 U.S.C.A. § 5103(a) (West 1991).  See 
Franzen v. Brown, 9 Vet.App. 235 (1996) (VA's obligation 
under § 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained); Allday v. Brown, 7 Vet.App. 571 (1995).



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disability is not reopened and the appeal is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

